DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 7/26/2021 in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a plurality of parcels without significantly more. 
Examiner has identified, for analysis, claim 1 as the claim that represents the claimed invention described in independent claims 1 and 17.
Claim 1 is directed to a system for processing plurality of parcels, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 is directed to a system for processing a plurality of parcels and which adaptively accommodates different encoding formats for machine-readable indicia via mapping, the parcels including a plurality of scalable parcel identifiers thereon, the system comprising: a scanner configured to a scan machine-readable indicia on the parcels to generate scanned machine-readable indicia data,  wherein the machine-readable indicia encodes destination zip codes and the parcel identifiers for the parcels; a database configured to store a plurality of customer profile data structures, each customer profile data structure for association with a customer, wherein each of a plurality of the customer profile data structures sets a plurality of rules for parcels to be shipped on behalf of the associated customer, the database further configured to store a plurality of mapping data structures that identify how parcel identifiers and destination zip codes are encoded in a plurality of different encoding formats for the machine-readable indicia, wherein the mapping data structures comprise data specifying lengths and start values where the parcel identifiers and destination zip codes are found in scanned machine-readable indicia data for the different encoding formats; and a computer processor for cooperation with the scanner and the database, the computer processor configured to: translate the scanned machine-readable indicia data into decoded parcel identifiers and destination zip codes based on the mapping data structures; and for each decoded parcel identifier, (1) apply the rules from the customer profile data structures in the database that are applicable to the parcel corresponding to the decoded parcel identifier and (2) generate shipping label data for the parcel corresponding to the decoded parcel identifier that defines shipping and handling for the parcel that is compliance with the applied rules.  These limitations (with the exception of italicized limitations) describe the abstract idea of processing a plurality of parcels.  Processing a plurality of parcels correspond to a Certain Methods of Organizing Human Activity (fundamental economic practices or principles).  The additional elements of a scanner, machine-readable indicia, a database, data structures, a computer processor do not restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional elements of a scanner, machine-readable indicia, a database, data structures, a computer processor result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a scanner, machine-readable indicia, a database, data structures, a computer processor are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The additional elements are no more than mere instructions to apply the exception using a generic computer component.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A, Prong Two: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a scanner, machine-readable indicia, a database, data structures, a computer processor are recited at a high level of generality and its broadest reasonable interpretation comprises a general purpose computer which is performing its routine, well-understood, and conventional function similar to what has been found by the courts (in Alice) not to be adding significantly more to the underlying abstract idea.  When the elements are considered as an ordered combination, it do not add anything further than when the limitations are considered individually since the additional elements are simply applying the abstract idea on a computer.  The ordered combination does not appear to improve the functioning of the computer itself or improvements to another technology or technical field.  Thus, the additional elements as an ordered combination do not amount to a claim as a whole that is significantly more than the abstract idea (Step 2B: NO).  Hence, the claim 1 is directed to an abstract idea.
	Similar arguments can be extended to other independent claim 17 and hence the claim 17 is rejected on similar grounds as claim 1.
Dependent claims 2-16 and 18-20 further define the abstract idea that is present in their respective independent claims 1 and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-16 and 18-20 are not patent-eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 10,346,788, claims 1-49 of U.S. Patent No. 10,339,489, and claims 1-20 of U.S. Patent No. 11,074,541.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim are directed to processing a plurality of parcels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693